Title: To James Madison from Alexander James Dallas, 27 August 1816
From: Dallas, Alexander James
To: Madison, James



Dear Sir
27 Aug. 1816

The Bank Subscription is filled.  The deficit of the general returns, 3,000,000. Dollars, was taken by Mr. Girard, in a single line, to the great disappointment of the Brokers and Speculators.  I congratulate you upon this event.  There is little doubt of the organization of the Bank being republican, and friendly to the Government.
The Cumberland road presents new embarrassments; and I Shall have occasion to trouble you upon the Subject, as soon as I reach Washington, which will probably be on Sunday next.  I am, Dear Sir, most respectfully & faithfully Yrs.

A. J. Dallas

